

117 HR 3852 IH: William Collins Jet Fuel Exposure Recognition Act
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3852IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Ms. Spanberger (for herself and Mr. Bacon) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for a presumption of toxic exposure for certain veterans who, while serving in the Armed Forces, were consistently exposed to jet fuel, and for other purposes.1.Short titleThis Act may be cited as the William Collins Jet Fuel Exposure Recognition Act. 2.Presumptions of toxic exposure(a)In generalSubchapter II of chapter 11 of title 38, United States Code, is amended by adding at the end the following new section:1119.Presumptions of toxic exposure(a)In generalThe Secretary shall, for purposes of section 1110 and chapter 17 of this title, presume that any covered veteran was exposed to toxic substances, chemicals, and airborne hazards during the service of the covered veteran, unless there is affirmative evidence to establish that the covered veteran was not exposed to any such substances, chemicals, or hazards in connection with such service. (b)Adjudication of claimsIf a covered veteran submits to the Secretary a claim for compensation for a service-connected disability related to jet fuel exposure under section 1110 of this title with evidence of a disability and a presumption of toxic exposure under subsection (a) that occurred during active military, naval, or air service, the Secretary shall, in adjudicating such claim—(1)provide a medical examination and request a medical opinion for service connection; and(2)direct a medical provider providing such a medical examination to consider—(A)the exposure of the veteran to toxic substances during all military deployments; and(B)the synergistic effect of all combined toxic substances through inhalation, dermal exposure, and ingestion.(c)Covered veteranThe term covered veteran means any veteran who, while serving in the active military, naval, or air service, worked for a cumulative period of at least two years in a military occupational specialty that involved consistent exposure to jet fuel..(b)Clerical amendmentThe table of sections at the beginning of chapter 11 is amended by inserting after the item relating to section 1118 the following new item: 1119. Presumptions of toxic exposure..(c)Biennial report(1)In generalNot later than one year after the date of the enactment of this Act, and biennially thereafter during the subsequent eight-year period, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives, and make publicly available, a report that includes—(A)a discussion of the effect of various different types of jet fuels used by the Armed Forces on the health of individuals by length of exposure;(B)an identification of the immediate symptoms of jet fuel exposure that may indicate future health risks;(C)a chronology of health safeguards implemented by the Armed Forces intended to reduce the exposure of members of the Armed Foces to jet fuel; and(D)an identification of any areas relating to jet fuel exposure about which new research needs to be done.(2)Use of findingsIn evaluating claims for compensation for service-connected disabilities submitted by veterans who were exposed to jet fuel, the Secretary shall take into consideration the findings of the reports under this subsection.